 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DONNELL LACHONE JOHNSON,                          Case No. 2:17-cv-02097-EFB-PC
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   C. FICKES,
16                                        Defendant.
17

18         The Court, having considered Defendant Fickes’ request for a stay of proceedings in this

19   action, and good cause having been found:

20         IT IS ORDERED: Defendant’s request is granted. This case is stayed pending the

21   settlement conference currently scheduled for January 9, 2019. Defendant’s deadline to file a

22   responsive pleading will be reset, if necessary, following the settlement conference.

23   Dated: November 7, 2018.
24                                                        __________________________
                                                          The Honorable Edmund F. Brennan
25

26

27

28

                                                                   [Proposed] Order (2:17-cv-02097-EFB-PC)
